DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10782753 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed, and claims 4 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for A wearable display device, does not disclose, teach or suggest, following subject matter in claims:  
a support chassis configured to support a first side of the display panel, to couple the display panel to the first side wall, and to facilitate heat transfer from the display panel, across the support chassis, and into the cavity of the system housing; and 
a heat sink directly supported by an opposite side of the display panel and configured to thermally couple the display panel to the second side wall to facilitate heat transfer from the display panel, across the heat sink, and to the system housing; and 
an actuator configured to couple the first side wall and the support chassis and to act on the support chassis to move the display stack along the linear axis. 

Prior arts, Massof, LO, Huang, Gollier, BARTON and Fan disclose related structural elements for a wearable display device, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835